      Case 3:21-cv-00036-DHB-BKE Document 24 Filed 08/31/21 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                           DUBLIN DIVISION

CHRISTOPHER BAUGHCUM, JR.,          )
et al.,                             )
                                    )
      Plaintiffs,                   )
                                    )           CIVIL ACTION NO.
v.                                  )           3:21-cv-00036-DHB-BKE
                                    )
GENOLA JACKSON, et al.,             )
                                    )
      Defendants.                   )
____________________________________)

              REPLY IN SUPPORT OF MOTION TO DISMISS
            COMPLAINT OF DEFENDANT COL. CHRIS WRIGHT

      Defendant Col. Chris Wright, Commissioner of the Department of Public

Safety (DPS), through counsel, submits this reply in support of his motion to

dismiss Plaintiffs’ complaint (Doc. 17) and in response to Plaintiffs’ opposition

thereto (Doc. 21). As shown below and in defendant’s initial brief, the injury

complained of in this suit—Plaintiffs’ inability to obtain a weapons carry license due

to their age—is not fairly traceable to the alleged actions of Commissioner Wright,

and relief against him will not redress their injury. Plaintiffs accordingly lack

standing to sue him.

                 ARGUMENT AND CITATION TO AUTHORITY

      As the party claiming standing to sue Commissioner Wright, Plaintiffs have

the burden of demonstrating that (1) they suffered an injury in fact (2) that is fairly

traceable to the alleged unlawful conduct of Commissioner Wright and (3) is likely

to be redressed by the requested relief. See, e.g., Lujan v. Defs. of Wildlife, 504 U.S.

                                            1
      Case 3:21-cv-00036-DHB-BKE Document 24 Filed 08/31/21 Page 2 of 9




555, 560-61 (1992). Plaintiffs do not dispute this. And, notably, Plaintiffs do not

dispute that Commissioner Wright lacks any say in whether a weapons carry

license is issued to an applicant. (Doc. 21 at 6). Indeed, they acknowledge, as they

must, that “determining whether to issue a license is the responsibility of the

Probate Judges” and that the Commissioner is charged only with “‘furnish[ing]

application forms and license forms’ for individuals seeking weapons carry licenses.”

Id. (quoting O.C.G.A. § 16-11-129(a)(3)(B)(iii)). See also id. at 7 (“The Probate Judges

are undeniably charged by statute with determining eligibility for a carry license.”).

       Plaintiffs nonetheless contend, in conclusory fashion, that their inability to

obtain a weapons carry license is fairly traceable to the Commissioner because the

blank application forms provided to probate courts by DPS indicate that applicants

under 21 should “attach proof of completed basic training or an honorable

discharge.” See Doc. 21 at 6; Doc. 20-8 at 2. Not so. At most, providing blank

application forms to probate courts shows “some connection” between DPS and the

enforcement of the challenged law. But Article III standing requires more than

mere connection. See Jacobson v. Fla. Sec’y, 974 F.3d 1236, 1256 (11th Cir. 2020)

(distinguishing the showing required to sue under Ex parte Young, where “a state

official need only have ‘some connection’ with the enforcement of the challenged

law,” from the requirement for Article III standing). Rather, Plaintiffs must

demonstrate traceability—i.e., a causal connection between their injury and the

defendant’s alleged conduct. Id. at 1225 (“To establish that their injury was

traceable to the [defendant]’s conduct, the plaintiffs had to prove a ‘causal



                                             2
      Case 3:21-cv-00036-DHB-BKE Document 24 Filed 08/31/21 Page 3 of 9




connection’ between their injuries and the conduct they complained of.). Plaintiffs

fail to do so.

       That such a showing has not been make here is illustrated by the Eleventh

Circuit’s fairly recent ruling in Jacobson v. Fla. Sec’y, 974 F.3d 1236 (11th Cir.

2020). At issue in Jacobson was a Florida statute which required the candidate of

the party that won the last gubernatorial election to appear first beneath each office

listed on the ballot, with the candidate of the second-place party appearing second.

Id. at 1242. The law tasked county Supervisors with placing candidates on the

ballot in the correct order. Id. at 1244. The plaintiffs sued Florida’s “chief election

officer,” the Secretary of State, challenging the constitutionality of the law and

contending they were injured because Republicans, not Democrats, appeared first

on the ballot in Florida’s general elections. Id. at 1253. The district court held that

the plaintiffs had standing to sue the Secretary, but the Eleventh Circuit reversed.

Addressing the issue of traceability, the court observed that “[t]he problem for the

[plaintiffs] is that Florida law tasks [county] Supervisors, independently of the

Secretary, with printing the names of candidates on ballots in the order prescribed

by the ballot statute.” Id. And, the Court continued, “the [county] Supervisors are

independent officials under Florida law who are not subject to the Secretary’s

control.” Id. Under such circumstances, the plaintiffs could not, the court concluded,

meet Article III’s traceability requirement as to the Secretary. 1 Id.



1Notably, in Jacobson, the Secretary of State had a considerably larger role in the
statutory scheme at issue than the Commissioner has here. The Secretary had
authority to “prescribe rules and issue directives about ballot order” and “ballot
                                            3
      Case 3:21-cv-00036-DHB-BKE Document 24 Filed 08/31/21 Page 4 of 9




      The same is true here. Georgia law tasks county probate judges,

independently of DPS or its Commissioner, with determining whether to issue

handgun licenses to applicants. See O.C.G.A. § 16-11-129(a)(1).2 DPS is responsible

only for providing blank license application forms to county probate courts free of

charge. O.C.G.A. § 16-11-129(a)(3)(B)(iii). As in Jacobson, Plaintiffs point to nothing

even suggesting, much less plausibly showing, that a judge’s decision to grant or

deny an application is dependent on the wording of those application forms. And, of

course, county probate judges are not subject to the Commissioner’s control.

      In sum, Plaintiffs make no showing that the Commissioner or the blank

forms DPS furnishes to probate courts play any role – directly or indirectly – in the

determination by probate judges of whether to issue a weapons carry license. They

have not, accordingly, established a sufficient causal connection between the




layout” which, as the Eleventh Circuit observed, “the [county] Supervisors might
well be obliged to follow.” Id. at 1256-57. Nonetheless, the court found this
insufficient to “make[] the order in which candidates appear on the ballot traceable
to her,” noting that such circumstances “say[] nothing about whether she
‘possess[es] authority to enforce the complained-of provision,’ as the causation
element of standing requires.” Id. (emphasis in original).

2 O.C.G.A. § 16-11-129(a)(1) requires probate judges to issue a license “on
investigation of the applicant pursuant to subsections (b) and (d).” Subsection (b)
includes the statute’s age requirements. The statute clearly charges probate judges,
not the Commissioner or anyone else, with determining whether a license should
issue or if, instead, an applicant has failed to meet a qualification of the licensing
statute, including the age provision. See O.C.G.A. § 16-11-129(d)(4) (providing that
probate judges shall issue a license “unless facts establishing ineligibility have been
reported or unless the judge determines such applicant has not met all the
qualifications, is not of good moral character, or has failed to comply with any of the
requirements contained in this Code section.”).


                                           4
      Case 3:21-cv-00036-DHB-BKE Document 24 Filed 08/31/21 Page 5 of 9




Commissioner’s conduct and the injury complained of. “Because the [Commissioner]

didn’t do (or fail to do) anything that contributed to [their] harm,” Plaintiffs “cannot

meet Article III’s traceability requirement.” Lewis v. Governor of Ala., 944 F.3d

1287, 1301 (11th Cir. 2019) (en banc).

       Perhaps recognizing that their injury arises not from the wording of license

application forms but from “the independent action” of probate court judges, see

Simon v. E. Ky. Welfare Rts. Org., 426 U.S. 26, 42 (1976), Plaintiffs re-characterize

their injury to include not only an inability to obtain a license, but an inability

“even to apply for one.” See Doc. 21 at 6. They contend, in particular, that

“individuals under twenty-one simply cannot fully complete and submit the form if

they have not served in the military” and attribute this inability to the form’s

wording. Id. The problem for Plaintiffs is that nowhere in their complaint do they

allege that they “cannot complete” or “cannot submit” a license application, much

less that they were injured in such a manner. See generally, Doc. 1. Those

allegations appear for the first time in Plaintiffs’ brief. And, of course, Plaintiffs are

free to fill out and submit a license application to the probate court without proof of

military service attached. Plaintiffs point to nothing in the law which precludes

them from doing so.3 It is true that, upon investigation by a probate judge, the

license application is likely to be denied for failure to meet the age requirements of



3See O.C.G.A. § 16-11-129(a)(3)(A) (providing only that “[a]pplicants shall submit
the application for a weapons carry license or renewal license to the judge of the
probate court on forms prescribed and furnished free of charge to persons wishing to
apply for the license or renewal license.”).


                                            5
      Case 3:21-cv-00036-DHB-BKE Document 24 Filed 08/31/21 Page 6 of 9




O.C.G.A. § 16-11-129(b). But it is this anticipated denial, not some purported

inability to fill out or submit an application for consideration, which constitutes

Plaintiffs’ injury. Indeed, that is the only injury described in the complaint.4 And, as

shown, that injury is not fairly traceable to Commissioner Wright. Plaintiffs’

attempt, through allegations in their brief, to amend their complaint to include new

and different injury allegations and thereby manufacture standing against the

Commissioner should be rejected. See, e.g., Marchelletta v. Bergstrom, 2016 U.S.

Dist. LEXIS 195144, at *45 (N.D. Ga. Feb. 25, 2016) (“Plaintiff may not amend his

complaint by raising arguments or allegations for the first time in his response

brief.”); see also Hughes v. UPS, 639 Fed. Appx. 99, 104 (3d Cir. 2016) (it is

“axiomatic that the complaint may not be amended by the briefs in opposition to a

motion to dismiss”).

      Finally, Plaintiffs make what appears to be an argument that their injury is

likely to be redressed by the entry of relief against defendant Wright. They contend,

in particular, that should they prevail on their Second Amendment claim, “the form

will need to be updated, and Commissioner Wright is the official responsible for its

contents.” (Doc. 21 at 2). But for the same reason Plaintiffs’ injury is not fairly

traceable to the Commissioner, an order directing him to “update” blank application



4 See Doc. 1, ¶¶ 47, 49, 51 (complaining that Plaintiff Baughcum is “preclude[ed] …
from obtaining a weapons license” and is thus prohibited “from carrying a loaded
handgun in public,” and averring that he “desires to obtain a weapons carry
license”) (emphasis added); ¶¶ 62, 64, 66 (making identical allegations regarding
Plaintiff Meyers); ¶¶ 77, 79, 81 (making identical allegations regarding Plaintiff
Long).


                                            6
      Case 3:21-cv-00036-DHB-BKE Document 24 Filed 08/31/21 Page 7 of 9




forms (presumably to omit language about attaching proof of military training) is

not likely to redress their injury. See Loggerhead Turtle v. Cnty. Council of Volusia

Cnty., 148 F.3d 1231, 1253 (11th Cir. 1998) (redressability requires showing that it

is “likely, as opposed to merely speculative,” that the plaintiffs’ injuries would be

redressed by a favorable decision against the defendant). As shown, county probate

judges determine the eligibility of applicants for a weapons carry license, and

nothing in the statute ties that determination to the wording of application forms

provided by DPS. Nor are there any allegations even suggesting that county probate

judges are likely to ignore the law and issue licenses to those under 21 based solely

on a revised application form. Cf. Jacobson, 974 F.3d at 1255 (finding the

redressability requirement of standing was not met because the plaintiffs did not

show that declaratory relief against the Secretary would “significantly increase the

likelihood” that county supervisors would ignore state law regarding how names

should appear on ballots and arrange them in the manner sought by the plaintiffs).

      There is, in short, nothing to suggest that relief directing the Commissioner

to change the wording of application forms would result in county probate judges

issuing licenses to Plaintiffs or to any individuals who do not meet the statutory age

requirements. Relief against the Commissioner would not redress the injury

alleged. The redressability requirement of Article III standing, like the traceability

requirement, is not met here.




                                           7
     Case 3:21-cv-00036-DHB-BKE Document 24 Filed 08/31/21 Page 8 of 9




                                  CONCLUSION

      For the reasons shown herein and in his opening brief, Commissioner Wright

respectfully requests that his motion be granted and that this action against him be

dismissed.

      Respectfully submitted,

                                       GEORGIA DEPARTMENT OF LAW

                                       CHRISTOPHER M. CARR             112505
                                       Attorney General

                                       BETH BURTON                     027500
                                       Deputy Attorney General

                                       TINA M. PIPER                  142469
                                       Senior Assistant Attorney General

                                       /s/Deborah Nolan Gore
                                       DEBORAH NOLAN GORE               437340
                                       Assistant Attorney General

                                       Counsel for defendant Col. Chris Wright
Please serve:
Deborah Nolan Gore
40 Capitol Square, S.W
Atlanta, GA 30334-1300
Telephone: (404) 458-3289
dgore@law.ga.gov




                                         8
        Case 3:21-cv-00036-DHB-BKE Document 24 Filed 08/31/21 Page 9 of 9




                            CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing REPLY IN

SUPPORT OF MOTION TO DISMISS COMPLAINT OF DEFENDANT COL.

CHRIS WRIGHT with the Clerk of Court using the CM/ECF system, which will

automatically send email notification of such filing to all attorneys of record in this

case.

        This 31st day of August, 2021.

                                   /s/ Deborah Nolan Gore
                                   DEBORAH NOLAN GORE

Georgia Department of Law
40 Capitol Square, S.W.
Atlanta, GA 30334-1300
Telephone: (404) 458-3289
dgore@law.ga.gov




                                           9
